Title: To John Adams from Oliver Wolcott, Jr., 17 September 1800
From: Wolcott, Oliver, Jr.
To: Adams, John



Sir
Treasury Department Washington Sept. 17. 1800.

I have the honour to transmit a Letter, which I have this morning received from Colo. Carrington, in favour of Francis S. Taylor, a Candidate for the Office of Collector of Norfolk; and also two Letters from Col. Carrington, in favour of Major James Gibbon another candidate for the same office.
I have the honour to be / with the greatest respect / Sir, / your mo. obedt. Servt.

Oliv Wolcott